MERRILL, Justice.
The petition for certiorari to the Court of Appeals must be stricken because it is not on transcript paper. Supreme Court Rule 32; Ladd v. State, 266 Ala. 586, 98 So.2d 59.
Moreover, no errors are specified or assigned in the petition for writ of certiorari. This renders the petition insufficient to invite a review. Burton v. State, 267 Ala. 354, 101 So.2d 572; Davenport-Harris Funeral Home, Inc. v. Chandler, 264 Ala. 623, 88 So.2d 878.
Writ denied.
LIVINGSTON, C. J., and LAWSON and STAKELY, JJ., concur.